United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 22, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60170
                          Summary Calendar



JESUS A. NIETO-NIETO; GLORIA ISABEL
ACEVEDO DE NIETO; JONATHAN NIETO,

                                      Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A28-341-748
                         BIA No. A95-906-366

                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesus Nieto-Nieto (Nieto), a native and citizen of Columbia,

petitions this court for review of the Board of Immigration

Appeals’ (BIA) affirmance of the Immigration Judge’s (IJ) denial

of his applications for asylum and withholding of removal and

protection under the Convention Against Torture (CAT).       Gloria

de Nieto (Nieto’s wife), and Jonathon Nieto (Nieto’s son), have


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60170
                                  -2-

applied as riders on Nieto’s applications.    Nieto argues that the

evidence was sufficient to support a finding of past persecution

by guerrilla forces based on his political opinion.

     When, as in this case, the BIA adopts and affirms the IJ’s

decision, this court reviews the IJ’s decision.     Mikhael v.

I.N.S., 115 F.3d 299, 302 (5th Cir. 1997).    The record reflects

that Nieto was persecuted for his failure to provide monetary and

other assistance to Columbian guerrillas rather than for any

personal political view.    See INS v. Elias-Zacarias, 502 U.S.

478, 482-83 (1992).    The IJ’s determination that Nieto had not

shown that he was persecuted on political grounds is supported by

substantial evidence.    See Ontunez-Tursios v. Ashcroft, 303 F.3d

341, 350 (5th Cir. 2002).

     Although Nieto identified the IJ’s denial of his CAT claim,

he fails to address this issue in the body of his brief.

Accordingly, the CAT claim is deemed abandoned.     See Calderon-

Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986) (issues not

briefed are waived).

     Nieto also argues that the IJ violated his due process

rights by curtailing his testimony at the asylum hearing.

The record reflects that the IJ was instructing counsel to ask

Nieto specific questions.    Nieto fails to explain what specific

testimony the IJ precluded him from presenting.    Nieto therefore

has not made an initial showing of substantial prejudice with

respect to this claim.     See Anwar v. INS, 116 F.3d 140, 144 (5th

Cir. 1997).   Nieto’s petition for review is DENIED.